Title: To Alexander Hamilton from Josias Carvel Hall, 6 April 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Apl 6th 99
          
          The day after I recd your first I wrote as I then informed you I wrote to the Secretary of War for a List of Officers who had accepted their Appointment. The Secretary, I presume, being engaged on more important Business did not favor me with an answer so soon as I expected: But immediately on its Receipt I wrote to Major Hopkins to meet me in Baltimore & there acquainted him with the Instructions I had received from the Inspector General. I wrote Major Beal communicating them to him also & requested him to divide the District alloted him (the eight lower Counties of the Western Shore) into five Subdistricts naming the Company Rendezvous & the Battallion Head-Quarters &c. &c Major Hopkins from misconstruction named ten Subdistricts which I requested him to correct by striking out five agreeably to Instructions. I am in daily expectation of their Answer, which shall be forwarded without delay. The Map of this State will shew that the Officers can not be speedily or conveniently  collected to a Point. I will this Day write to all the Officers who have announced their acceptance, & whose Place of Residence is known to me, to meet me in Baltimore Town the 23 Day of this Month & then choose a Paymaster &c at which Time if you  should have other Instruction to communicate I shall be happy to take that Opportunity to make them known. Very few of the Officers appointed to the Regt. of this State are, I believe, of those of the Revolutionary Army. But few of them are known to me. Thus circumstanced I shall hazard much by an immediate Appointment. I am more indifferent as the Quarter Master. But a good Adjutant is the Life of a Regt. as he understands & perform his Duty or otherwise he creates or saves an immensity of Trouble to the Commander. I can have no particular Interest or Inclination to interfere in the Arrangement of the Companies as made. It is highly probable that on fuller Information a better Distribution might be made. I will, at your Request, lay this before the Majors
          With great Consideration I have the honor to be Sir Your very Hble Servt
          
            Jo. Carvel Hall
          
        